Citation Nr: 0836065	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 until September 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appellant provided testimony at a December 2007 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  

FINDINGS OF FACT

1. Bilateral hearing loss is causally or etiologically 
related to service.

2. Tinnitus is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (207); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the rating and effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



Discussion

The veteran contends that his bilateral hearing loss and 
tinnitus were incurred as a result of noise exposure during 
active service.  The veteran's DD Form 214 shows that he 
worked as an electrician.  He contends that he was exposed to 
generators without the use of hearing protection.  The 
veteran does not concede any significant post-service or 
recreational noise exposure.  The veteran believes that his 
hearing was initially damaged in service and continued to 
worsen subsequently.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2007).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1131; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The veteran's service treatment records including his 
induction physical examination in May 1957 and his separation 
physical examination in September 1961 contain no evidence of 
complaints, treatment, or diagnosis for bilateral hearing 
loss or tinnitus.  Although there were no audiometric 
findings, both upon induction and separation, the veteran's 
hearing was reported to be 15/15 for the whisper voice test.       

In February 2006 the veteran obtained a hearing evaluation 
from a private audiologist.  During the course of treatment, 
the veteran was diagnosed with profound high frequency 
sensorineural hearing loss in both ears and tinnitus.  
Furthermore, the audiologist opined that the sensorineural 
component of the veteran's hearing loss and tinnitus were 
more likely than not to have been caused by excessive 
exposure to noise during service. 

In June 2006, the veteran underwent a VA audiological 
examination.  At that time, he reported having recurrent 
tinnitus for the past 15 years.  Pure tone thresholds, in 
decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
55
85
105
LEFT
15
25
70
90
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.  

The examiner diagnosed the veteran with tinnitus, mid to high 
frequency sensorineural hearing loss of the right ear, and 
mixed mid to high frequency hearing loss of the left ear.  
Upon review of the claims file, the examiner concluded that 
without detailed audiometric records from service, he could 
not assess the relationship between the veteran's current 
disabilities and military noise exposure without resorting to 
mere speculation.  

The Board concedes that the veteran's account of noise 
exposure during service is credible and consistent with his 
Military Occupational Specialty (MOS) as an electrician.  
During the hearing before the Board in December 2007, the 
veteran stated that he operated generators, both in the field 
and at the base throughout service.  Furthermore, he stated 
that he was not given ear protection, and that he would sleep 
directly under the loud generators.

The evidence shows that the veteran has a current hearing 
disability as defined by VA regulations.  38 C.R.F. § 3.385.  
The evidence also demonstrates that the veteran has tinnitus.  
Thus, the remaining question for consideration is whether the 
veteran's current disabilities are a result of exposure to 
noise during service.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  Hence, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  During the June 2006 VA examination, 
the examiner did not offer any competent evidence to refute 
the findings of the veteran's private audiologist, that the 
veteran's current disabilities are more likely than not 
caused by excessive exposure to noise during active service.  
In addition, the Board acknowledges the veteran's MOS as an 
electrician during service, and concedes exposure to noise.  
In light of the above, the evidence is deemed to be at least 
in relative equipoise.  Thus, service connection for 
bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


